Hugg, C. J.
Dwight Hall brought a petition in the Probate Court for the county of Essex, alleging that he was trustee by ap*439pointment of a court of competent jurisdiction of the State of New Hampshire, under the will of John C. Hastings, who died a resident of that State, and that there was real estate in Essex County belonging to the estate of the decedent, and praying for his appointment as trustee of the real estate in this Commonwealth. A decree granting the prayer of the petition was entered.
. E. Moody Boynton filed notice of his claim of an appeal from this decree. But no reasons for the appeal or objections to the decree were filed. It was decided in Codwise v. Livermore, 194 Mass. 445,446, 447, that in appeals from decrees of probate courts “the objections to the decree appealed from must be filed in this court simultaneously with the entry of the appeal, that these objections must disclose the issue to be tried, being in the nature of an assignment of errors, and that the jurisdiction of the court to try the case on the appeal depends upon compliance with the conditions imposed by the statute. R L. c. 162, § 10.” Linehan v. Linehan, 223 Mass. 297. To the same effect is Bartlett v. Slater, 183 Mass. 152, where the subject is discussed fully.
It may not be inappropriate to add that there is nothing on the face of the papers to indicate want of jurisdiction in the Probate Court.
It follows that there was no jurisdiction in the Supreme Judicial Court to consider the appeal.

Decree dismissing appeal affirmed.